COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Coleman and Elder
Argued at Salem, Virginia


SHIRLEY LOUISE GRAY
                                                OPINION
v.        Record No. 2767-95-3          BY JUDGE JOSEPH E. BAKER
                                            NOVEMBER 5, 1996
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                   Diane McQ. Strickland, Judge
          Randy V. Cargill (Magee, Foster, Goldstein &
          Sayers, on brief), for appellant.

          Steven A. Witmer, Assistant Attorney General
          (James S. Gilmore, III, Attorney General, on
          brief), for appellee.



     Shirley Louise Gray (appellant) appeals from the judgment of

the Circuit Court of the City of Roanoke (trial court) that

approved her jury trial conviction of driving while under the

influence of alcohol in violation of Code § 18.2-266.    On appeal,

appellant does not challenge the sufficiency of the evidence to

prove that she was intoxicated but argues that her conviction

must be reversed because Code § 18.2-266 does not apply to

driving on private property in Virginia while under the influence

of alcohol.   We disagree.

     The facts are not contested.     On June 11, 1995, at

approximately 1:15 a.m., in the City of Roanoke, appellant

operated her motor vehicle, while under the influence of alcohol,

upon a privately owned parking lot.    Appellant was arrested by

Officer E. J. Barlow of the Roanoke City Police Department.
     Code § 18.2-266 provides, in pertinent part, as follows:
            It shall be unlawful for any person to
          drive or operate any motor vehicle, engine or
          train (i) while such person has a blood
          alcohol concentration of 0.08 percent . . .
          (ii) while such person is under the influence
          of alcohol . . . .
            For the purposes of this section the term
          "motor vehicle" includes mopeds, while
          operated on the public highways of this
          Commonwealth.


     Except for the operation of mopeds, Code § 18.2-266 contains

no language restricting its application to one who "drive[s]" or

"operate[s]" his or her motor vehicle on a public highway.   In
Valentine v. Brunswick County, 202 Va. 696, 119 S.E.2d 486

(1961), the Supreme Court interpreted a county ordinance which

prohibited driving in Brunswick County while under the influence

of intoxicants.   That ordinance made it illegal to drive under

the influence "anywhere in the county of Brunswick" and contained

no language limiting the offense to driving on the public

highways.    In interpreting the ordinance, the Court held that,
            an ordinance or statute which provides that
            no person shall drive or operate a motor
            vehicle while under the influence of
            intoxicants, and is silent as to the place
            where the offense may be committed, does not
            require as an element of the offense that the
            driving or operating shall be on a public
            highway.


Id. at 698, 119 S.E.2d at 487 (emphasis added) (citations

omitted).    In so holding, the Court further noted that,
              [t]he county ordinance is clear,
            unambiguous and means what it says. It
            applies to anyone driving or operating a


                                - 2 -
             motor vehicle . . . while under the influence
             of intoxicants anywhere in the county of
             Brunswick, whether on a public highway or
             private property. It does not specify that
             such driving or operating must occur on a
             highway.


Id. at 699, 119 S.E.2d at 488.

        The reasoning of Valentine applies here.    Code § 18.2-266 is

"clear, unambiguous and means what it says."       Other than for the

operation of a moped, the statute does not specify that the

driving or operating that it criminalizes must occur on a public

highway, and we decline the invitation to construe the statute to

impose that requirement.
        For the reasons stated in Valentine, appellant's reliance

upon Prillaman v. Commonwealth, 199 Va. 401, 100 S.E.2d 4 (1957),

is misplaced.     See Valentine, 202 Va. at 698, 119 S.E.2d at 487.

Code § 18.2-266 "is not a highway regulation and cannot be

construed as part of the general codification of the State motor

vehicle laws."     Id.   Therefore, Prillaman has no application

here.

        For the foregoing reasons, the judgment of the trial court

is affirmed.
                                                             Affirmed.




                                  - 3 -